- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. NOTICE TO THE MARKET: Calendar of Earnings Results for the year 2011 TIM Participações publishes to the market its calendar of quarterly results for the year 2011. It is worth mentioning that these dates are preliminary and are subject to changes. Any update will be published via notice to the market and also through the Investor Relations website (www.tim.com.br/ir). In the table below, we present the preliminary dates for the results to be published in 2011. Earnings Results (after markets closing) Date Regarding the 4 th quarter of 2010 21/Feb/2011 Regarding the 1 st quarter of 2011 2/May/2011 Regarding the 2 nd quarter of 2011 2/Aug/2011 Regarding the 3 rd quarter of 2011 31/Oct/2011 Earnings Conference Call Date Regarding the 4 th quarter of 2010 22/Feb/2011 Regarding the 1 st quarter of 2011 3/May/2011 Regarding the 2 nd quarter of 2011 3/Aug/2011 Regarding the 3 rd quarter of 2011 1/Nov/2011 Rio de Janeiro, December 22 nd, 2010. Claudio Zezza CFO and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TIM PARTICIPAÇÕES S.A. Date:December 22 , 2010 By: /s/ Claudio Zezza Name: Claudio Zezza Title: CFO and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
